The appeal is from an order denying an application for counsel fee in resisting an adjudication of insolvency, and from an order denying a claim for alleged services in collecting certain accounts receivable of the defendant corporation.
A careful examination of the record satisfies us that the orders complained of were entered pursuant to the exercise of a sound discretion and they are, therefore, affirmed.
For affirmance — THE CHIEF-JUSTICE, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 12.
 For reversal — None. *Page 201